                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CALVIN STOVER, ADC #154695                                                           PLAINTIFF

v.                                    NO: 5:18CV00040 JLH

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                          DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful consideration,

the Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendants’ Motion for Summary Judgment (Doc. No. 60) is GRANTED.

       2.      Plaintiff’s Complaint is DISMISSED without prejudice.

       3.      The Court CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from any Order adopting this Recommendation would not be taken in good faith.

       IT IS SO ORDERED this 24th day of January, 2019.



                                                      ___________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
